By Judge Alfred d. Swersky
This matter is before the Court on Petitioner’s application for attorney’s fees pursuant to § 2.1-340.1 et seq. for his request for information from Defendant under the Virginia Freedom of Information Act (VFQIA).
Fiscella filed a VFOIA request in his own name, and Defendant responded to a client of Fiscella, wrongfully assuming that his request was on its behalf. The parties agree that Defendant has now complied with the request. Attorney’s fees are sought for the filing of this suit. The request will be denied.
In addition to the fact that Petitioner was acting pro se and incurred no “attorney’s fees,” the violation by Defendant was insubstantial and does not justify an award of attorney’s fees. These factors would make an award of fees unjust under § 2.1-346. See, Nageotte v. King George County, 223 Va. 259 (1982); Hale v. Washington County Sch. Bd., 241 Va. 76 (1991).
Mr. Fiscella will be awarded his actual out-of-pocket costs for filing fees, service of process, and related costs.